Citation Nr: 1749581	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in a travel Board hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the proceeding is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the September 2016 hearing, the Veteran asserted that he was entitled to service connection for COPD due to asbestos exposure from the USS Forrestal and jet fumes while working as a jet mechanic.  He testified that he has experienced symptoms since service.  

Asbestos exposure was conceded in the April 2011 rating decision.  Military personnel records indicate that the Veteran's MOS was aviation machinist mate and that he had service on the USS Forrestal.  

A January 2011 VA examination found that the Veteran's COPD was less likely as not caused as a result of asbestos exposure as the Veteran did not have documented respiratory conditions until 2008 or 2009 and had a long history of smoking.  An August 1968 service treatment record notes that the Veteran complained of a cold and chest congestion with productive cough onboard the USS Forrestal.  An August 2003 VA medical record documented that the Veteran reported a history of chronic dyspnea and that medications in relation to a 2000 catheterization caused ruptured vessels in the lungs and decreased lung capacity.  

Remand is warranted, in light of the August 1968 service treatment record, the August 2003 VA record notating the Veteran's report of chronic dyspnea, and the Veteran's September 2016 testimony attesting to symptoms since service.  The Veteran should be afforded a new examination and the examiner should address whether the Veteran's COPD manifested in, or is otherwise related to service, to include whether it is due to exposure to jet fumes or asbestos.  Additionally, efforts should be made to obtain any Social Security Administration (SSA) records and associated medical records, as a September 2017 letter indicates that the Veteran may be in receipt of SSA benefits.  Finally, outstanding VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Request Social Security Administration records relevant to the Veteran's claim, including medical records.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  Obtain any outstanding VA medical records and associate them with the claims file.

3.  Afford the Veteran an examination to determine the nature and severity of his COPD.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinion:

Whether it is at least as likely as not (within a 50 percent probability or greater) that the Veteran's current COPD manifested in or is otherwise related to service, to include as due to jet fumes and conceded exposure to asbestos.  

The examiner's attention is invited to the following: the August 1968 service treatment record documenting treatment for congestion and productive cough; the August 2003 VA record noting that the Veteran reported a history of chronic dyspnea; and the September 2016 testimony attesting to symptoms since service. 

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




